
	
		II
		Calendar No. 126
		112th CONGRESS
		1st Session
		S. 538
		[Report No. 112–46]
		IN THE SENATE OF THE UNITED STATES
		
			March 10, 2011
			Mr. Cardin introduced
			 the following bill; which was read twice and referred to the
			 Committee on Environment and Public
			 Works
		
		
			August 2, 2011
			Reported by Mrs. Boxer,
			 with an amendment
			Omit the part struck through and insert the part
			 printed in italic
		
		A BILL
		To amend the Neotropical Migratory Bird Conservation Act
		  to reauthorize the Act.
	
	
		1.Reauthorization of
			 Neotropical Migratory Bird Conservation ActSection 10 of the Neotropical Migratory Bird
			 Conservation Act (16 U.S.C. 6109) is amended to read as follows:
			
				10.Authorization of
				appropriations
					(a)In
				generalThere are authorized
				to be appropriated to carry out this Act such sums as are necessary for each of
				fiscal years 2012 through 2017.
					(a)In
				generalThere is authorized to be appropriated to carry out this
				Act $6,500,000 for each of fiscal years 2012 through 2017.
					(b)Use of
				fundsOf the amounts made available under subsection (a) for each
				fiscal year, not less than 75 percent shall be expended for projects carried
				out at a location outside of the United
				States.
					.
		
	
		August 2, 2011
		Reported with an amendment
	
